IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 330 MAL 2020
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
RICHARD JAMAR SEARS, JR.,                     :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of September, 2020, the Petition for Allowance of Appeal,

Petition for Writ of Habeas Corpus, and the Application for Leave to Amend are DENIED.